Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1261
                       Lower Tribunal No. 19-16697
                          ________________


                               Luis A. Soro
                                  Appellant,

                                     vs.

                      Pedro Jose Lopez Villari,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Samantha
Ruiz Cohen, Judge.

     Luis A. Soro, in proper person.

     Hoffman, Larin & Agnetti, P.A., and Michael S. Hoffman, for appellee.

Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed on the authority of Florida Rule of Appellate Procedure

9.315(a) (providing: “After service of the initial brief..., the court may
summarily affirm the order to be reviewed if the court finds that no preliminary

basis for reversal has been demonstrated”). See also Soro v. Lopez, 300

So. 3d 152 (Table) (Fla. 3d DCA 2020); Applegate v. Barnett Bank of

Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (holding: “Without a record

of the trial proceedings, the appellate court can not properly resolve the

underlying factual issues so as to conclude that the trial court's judgment is

not supported by the evidence or by an alternative theory. Without knowing

the factual context, neither can an appellate court reasonably conclude that

the trial judge so misconceived the law as to require reversal”).




                                       2